per CURIAM:
En 23 de diciembre de 1968 un sargento de la Policía Estatal juró denuncia contra José Manuel Alverio Cintrón por el delito de Violación Técnica. En enero 17 de 1969 se celebró la vista preliminar, resolviendo el magistrado que existía causa propable para radicar la acu-sación y efectivamente se radicó en el Tribunal Superior, Sala de Caguas, el 22 de enero de 1969. El acusado disfruta de libertad bajo fianza.
En 27 de enero del mismo año el acusado radicó una petición de certiorari ante el Tribunal Superior, Sala de Caguas, para que se revisara la determinación de causa probable. Objetó el fiscal fundándose en la doctrina esta-blecida en el caso de Pueblo v. Tribunal Superior, 95 D.P.R. 412 (1967). El acusado presentó entonces un memorando *184solicitando que la petición se considerara como una de hábeas corpus.
En 16 de junio de 1969 el tribunal emitió una resolución considerando la petición de certiorari como una de habeas corpus y señaló una vista “para que se exponga y se cues-tione la base legal para la limitación de la libertad del peti-cionario.”
Expedimos una orden para mostrar causas por las cuales no debía expedirse el auto de certiorari solicitado por el Pueblo de Puerto Rico y revocarse la referida resolución.
La limitación de la libertad del peticionario según éste alega, descansa en el hecho de que éste prestó una fianza para permanecer en libertad provisional mientras se celebraba el juicio.
Incurrió en error el Tribunal a quo al considerar la peti-ción de certiorari como una de hábeas corpus y señalar una vista para cuestionar la limitación de la libertad del peti-cionario.
En esta jurisdicción es doctrina que la procedencia de un recurso de hábeas corpus depende de que exista una custodia o detención ilegal y una persona que tenga detenido ilegalmente a aquel a cuyo favor se solicita el auto. Díaz v. Campos, 81 D.P.R. 1009 (1960).
El Tribunal Supremo de los Estados Unidos ha ampliado el significado del término “custodia” para extenderlo a un convicto que cumple su sentencia bajo palabra. Jones v. Cunningham, 9 L.Ed.2d 285. En el caso de Carafas v. Lavallee, 20 L.Ed.2d 554, citado por el aquí interventor, el Tribunal Supremo de los Estados Unidos resolvió que no era académico un recurso de hábeas corpus interpuesto por un acusado mientras estaba detenido y privado de su liber-tad, por el hecho de que para la fecha en que dicho Tribunal iba a disponer finalmente del recurso, el acusado había cumplido la sentencia a prueba que extinguía. Da énfasis *185el Tribunal en esa decisión al hecho de que una enmienda al estatuto federal de hábeas corpus hablaba de “release from custody or other remedy” y que la consideración de su re-curso por el Tribunal Supremo era la última oportunidad que tenía el acusado, para librarse de las consecuencias de la sentencia, entre las cuales figuraban la prohibición a dedicarse a ciertos negocios, prohibición en servir como ofi-cial en una unión obrera por determinado tiempo, prohibi-ción de votar en las elecciones en el Estado de Nueva York y la prohibición de servir como jurado.
Si estamos dispuestos a adoptar esa doctrina en Puerto Rico, en vista del lenguaje diferente que se usa en nuestra ley de hábeas corpus, quaere.
Sólo una pequeña minoría, en las jurisdicciones norteamericanas, sostiene que un acusado bajo fianza se encuentra bajo custodia. Véase anotación en 77 A.L.R.2d 1307.
Un buen razonamiento sosteniendo la improcedencia del auto de hábeas corpus cuando el acusado goza de libertad bajo fianza, y con el cual convenimos, lo expone el Juez Aldrich en Allen v. United States, 349 F.2d 362.

Por las razones expuestas, se expedirá el auto de certio'-rari y se revocará la resolución objeto de revisión.

El Juez Presidente Señor Negrón Fernández, no inter-vino.